In our opinion the covenants in the dedication and in the deeds cannot be construed as intended to in any wise limit or affect the police power of the State acting through the city. For that reason the purchasers of lots acquired no interest not subordinate to the right of condemnation exercised in this case for the protection of the persons and properties of the inhabitants of the City against fire.
The property embraced in the Eastwood Addition is necessarily in the City of Houston and subject to the lawful exercise of all governmental power and no valid contract could be made which would restrict the right on the part of the municipal authorities to exercise the police power of constructing and maintaining fire stations, and the contracts in this case cannot be properly construed as having the purpose to set aside, nullify, or prevent the exercise of governmental authority.
It follows that the proper judgment was rendered by the Court of Civil Appeals and the application for writ of error is refused.